      Case 2:18-cv-02545-JAR-KGG Document 28 Filed 03/29/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LAMONTE MCINTYRE, et al.,                    )
                                             )
                      Plaintiffs,            )
                                             )
v.                                           )          Case No. 2:18-cv-02545-JAR-KGG
                                             )
UNIFIED GOVERNMENT OF                        )
WYANDOTTE COUNTY AND                         )
KANSAS CITY, KANSAS, et al.,                 )
                                             )
                      Defendants.            )


                              JOINT MOTION FOR RECUSAL


       COME NOW, all Defendants, jointly and collectively, and move this Court for an Order

of Recusal pursuant to 28 U.S.C. § 455(a). In support, the Defendants offer the Court the

accompanying memorandum.

       WHEREFORE, all Defendants request the Court to enter an Order of Recusal and for

such other relief as the Court deems just and proper.



                                                              Respectfully Submitted,

                                                                       McCauley & Roach, LLC

                                                                          By: /s/ Morgan L. Roach
                                                                        Morgan L. Roach, #23060
                                                                        Sean P. McCauley #20174
                                                                         527 W. 39th St., Suite 200
                                                                          Kansas City, MO 64111
                                                                       Telephone: (816) 523-1700
                                                                       Facsimile: (816) 523-1708
                                                                E-mail:morgan@mccauleyroach.com
                                                                E-mail: sean@mccauleyroach.com



                                                 1
Case 2:18-cv-02545-JAR-KGG Document 28 Filed 03/29/19 Page 2 of 3




                                                   Attorneys for Defendant Roger
                                                                        Golubski


                                        Fisher, Patterson, Sayler & Smith, LLP


                                                     By: s/David R. Cooper
                                                     David R. Cooper      #16690
                                                     Lauren E. Laushman #25776
                                                             3550 S.W. 5th Street
                                                            Topeka, Kansas 66606
                                       Tel: (785) 232-7761 | Fax: (785) 232-6604
                                                     dcooper@fisherpatterson.com
                                                  llaushman@fisherpatterson.com
                                  Attorneys for Defendant Unified Government of
                                      Wyandotte County and Kansas City, Kansas


                                        Sanders Warren Russell & Scheer, LLP

                                                     By: /s/Tracy M. Hayes
                                                     Sean M. Sturdivan      #21286
                                                     Tracy M. Hayes         #23119
                                                     Elizabeth A. Evers #22580
                                                9401 Indian Creek Pkwy, Ste 1250
                                                          Overland Park, KS 66210
                                     Office: (913) 234-6100 | Fax: (913) 234-6199
                                                          s.sturdivan@swrsllp.com
                                                               t.hayes@swrsllp.com
                                                              e.evers@swrsllp.com
                    Attorneys for The Estate of Detective James Michael Krstolich,
                                                            Detective Dennis Ware,
                                                           Officer James L. Brown,
                                     The Estate of Lieutenant Dennis Otto Barber,
                                                            Detective Clyde Blood,
                                                             Detective W.K. Smith,
                                                        Detective Michael Shomin,
                                          and The Estate of Lieutenant Steve Culp




                                 2
      Case 2:18-cv-02545-JAR-KGG Document 28 Filed 03/29/19 Page 3 of 3




                                   Certificate of Service

        The undersigned certifies that on the 29th day of March, 2019, the foregoing was
electronically filed with the clerk of the court using the CM/ECF system which will provide
notice and service to all counsel of record.

                                                            /s/ Morgan L. Roach




                                             3
